          Case 2:17-cr-00001-JAD-DJA Document 727 Filed 02/24/21 Page 1 of 14



 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                       2:17-CR-001-JAD-DJA

 9                  Plaintiff,                     Final Order of Forfeiture

10         v.

11 FELIPE AUGUSTO VICALE MARTINS,
   a/k/a “Felipe Martins,”
12
                Defendant.
13

14         The United States District Court for the District of Nevada entered a Preliminary

15 Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2); 18 U.S.C. §

16 1029(c)(1)(C) and 1029(c)(2); 18 U.S.C. § 982(a)(2)(B); 18 U.S.C. § 981(a)(1)(C) with 28

17 U.S.C.§ 2461(c); and 21 U.S.C. § 853(p) based upon the plea of guilty by Felipe Augusto

18 Vicale Martins, a/k/a “Felipe Martins,” to the criminal offenses, forfeiting the property and

19 imposing an in personam criminal forfeiture money judgment set forth in the Plea

20 Agreement, the Bill of Particulars, and the Forfeiture Allegation of the Criminal Indictment

21 and shown by the United States to have the requisite nexus to the offenses to which Felipe

22 Augusto Vicale Martins, a/k/a “Felipe Martins,” pled guilty. Criminal Indictment, ECF

23 No. 1; Bill of Particulars, ECF No. 236; Change of Plea, ECF No. 716; Plea Agreement,

24 ECF No. 717; Preliminary Order of Forfeiture, ECF No. 718.

25         This Court finds that on the government’s motion, the Court may at any time enter

26 an order of forfeiture or amend an existing order of forfeiture to include subsequently

27 located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

28 32.2(b)(2)(C).
             Case 2:17-cr-00001-JAD-DJA Document 727 Filed 02/24/21 Page 2 of 14



 1            This Court finds the United States published the notice of forfeiture in accordance

 2   with the law via the official government internet forfeiture site, www.forfeiture.gov,

 3   consecutively from November 26, 2020, through December 25, 2020, notifying all potential

 4   third parties of their right to petition the Court. Notice of Filing Proof of Publication

 5   Exhibits, ECF No. 722-1, p. 5.

 6            This Court finds no petition was filed herein by or on behalf of any person or entity

 7   and the time for filing such petitions and claims has expired.

 8            This Court finds no petitions are pending with regard to the property named herein

 9   and the time for presenting such petitions has expired.

10            THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

11   all possessory rights, ownership rights, and all rights, titles, and interests in the property

12   hereinafter described are condemned, forfeited, and vested in the United States:

13      1.     Counterfeit RBC Royal Bank of Scotland Visa Card in the name of (INO) RBDS,

14             ending in 9852, and Bellagio credit card cash advance receipt dated 12/13/15, in

15             the amount of $3000;

16      2.     Counterfeit Caixa Internacional Visa Card INO BS, ending in 0397; Counterfeit

17             American Express card INO BS, ending in 1005;

18      3.     Silver iPhone 5 Model A1586 in black and white case, IMEI: 354432060496376;

19      4.     Black Samsung Galaxy Note mobile phone;

20      5.     Counterfeit Citi MasterCard INO CRSB ending in 8560; Counterfeit Citi

21             MasterCard INO CRSB ending in 4692; Safra Global Travel American Express

22             Card ending in 7744;

23      6.     Rose gold Apple iPhone 6S Model A1688, IMEI: 353315075920673;

24      7.     Gold iPhone 6 Model A1549, IMEI: 358369064873208;

25      8.     Silver iPhone 6S Model A1633, IMEI: 353255077268491, with cracked screen;

26      9.     GoPro Hero4 in Waterproof case;

27      10. Black Caesars Palace robe, Flora by Gucci perfume, and Bvlgari Jasmin Noir

28             Perfume;
                                                      2
       Case 2:17-cr-00001-JAD-DJA Document 727 Filed 02/24/21 Page 3 of 14



 1   11. Two (2) pairs of Oakley pants, 2 pairs of Oakley shorts, and 1 Oakley bag;

 2   12. Thermal dye printer parts, receipts, rental paperwork, CBP Form 6059B, Wells

 3        Fargo New Account Kit, LVAC membership card, Square magnetic stripe reader,

 4        DUI Doctor email;

 5   13. Counterfeit Citibank MasterCard INO AAR ending in 4439; Counterfeit American

 6        Express card INO AR ending in 5013;

 7   14. Box containing Wonder Manual Embossing Machine;

 8   15. Bank of America Travel Rewards Visa card INO FTMN ending in 4525, exp.

 9        6/19; Bank of America Debit Card INO FMN ending in 0330, exp. 3/20; Wells

10        Fargo check book, account #xxxxxx7557;

11   16. American Express gift card ending in 8424 and temporary checks from Wells

12        Fargo Bank;

13   17. Rolex Watch serial number: N72H1757;

14   18. Black Ray-Ban pouch containing twelve (12) counterfeit credit cards;

15   19. White cardboard box containing an ATM Skimmer and skimming equipment;

16   20. Brown "FedEx" cardboard box containing Thirty (30) counterfeit pre-paid visa

17        cards and One (1) Exacto Knife;

18   21. Brown "Louis Vuitton" bag;

19   22. White and gold Apple iPhone Model A1549, IMEI: 354450066294207, with

20        charger and damaged cracked face;

21   23. Silver Apple iPhone 7 Model A1778, in black case;

22   24. “Tag Heuer" watch;

23   25. Yellow metal "Bvlgari" ring;

24   26. Apple MacBook Pro laptop computer, S/N: C02NKCBNG3QD, in black Speck

25        case;

26   27. Silver HP laptop computer, S/N: 5CD5388C76, in black Spectre case;

27   28. Silver Acer laptop, Model N15V2, SNID: 54407217523, with power cord;

28   29. Silver HP EliteBook laptop, Model D40, CNC 54-5681, with power cord;
                                            3
       Case 2:17-cr-00001-JAD-DJA Document 727 Filed 02/24/21 Page 4 of 14



 1   30. SanDisk micro SD adapter and SanDisk 32GB SD card;

 2   31. Lexar micro SD adapter and Lexar 64GB SD card in clear case;

 3   32. EMTEC Micro SD adapter and SanDisk 32GB micro SD card in clear case;

 4   33. SanDisk adapter with 32GB Emtec micro SD card in clear case;

 5   34. Two (2) Apple power adapters with cord and one (1) extension cord;

 6   35. White and pink iPhone with cracked screen, FCC ID: BCG-E2946A;

 7   36. Black iPhone in clear case, FCC ID: BCG-E3091A;

 8   37. Twenty-seven (27) counterfeit credit cards;

 9   38. Fargo HDP 5000 printer and cables;

10   39. Skimmer kit with components in black file box;

11   40. US Bank Visa Debit Card, INO LR ending in 8453; Wells Fargo ATM Card INO

12        LR ending in 9702; Wells Fargo Platinum Debit Visa INO LR ending in 9521;

13   41. Gray Apple iPhone Model A1633, IMEI: 353261079734944;

14   42. Black Apple iPhone Model A1660, IMEI: 353825082515894;

15   43. $186 in U.S. Currency as follows: $20 x 8, $10 x 1, $5 x 2, $2 x 1, $1 x 4;

16   44. Two (2) blank cards;

17   45. Credit card stock;

18   46. HP Model KC463UA#AGA Pavilion laptop computer bearing serial number:

19        2CE8021JKV and service tag: dv2781us. Heavily damaged including broken hinge

20        for screen/cover on left side. Includes power adapter that is not compatible with

21        this laptop;

22   47. 256GB thumb drive;

23   48. Rolex Submariner watch;

24   49. $540 in U.S. Currency as follows: $20 x 27;

25   50. Apple iPhone Model A1660, IMEI: 359162074101481, with cracked front screen in

26        black "incipio" phone case;

27   51. Cartier watch;

28   52. Gold colored Tiffany and Co. bracelet;
                                            4
       Case 2:17-cr-00001-JAD-DJA Document 727 Filed 02/24/21 Page 5 of 14



 1   53. Cannon EOS 5D Camera, S/N: 052024008064 in camera bag;

 2   54. Three (3) Credit cards as follows: Wells Fargo Visa ending in 9715 INO ARR;

 3        Wells Fargo Visa ending in 4206 INO AR; and Citibank MasterCard ending in

 4        4439 INO AAR. Mlife Players Card INO AA; and One (1) Rolex Card;

 5   55. Apple iPhone S Model A1633, IMEI: 354953070794823;

 6   56. Seven (7) Visa Credit Cards - Four (4) ending in 1117 INO CB; One (1) ending in

 7        8364 INO CB; One (1) ending in 7019 INO B (Printed Sideways in card stock); and

 8        One (1) appears to end in 117;

 9   57. Embossing Machine;

10   58. Large UPS Box Containing Shoes and Clothes;

11   59. Toshiba Laptop Computer, S/N: X903910Q with charger;

12   60. USPS Priority Mail box containing Twenty-Nine (29) new bottles of "Victoria

13        Secret" Lotion;

14   61. Clear plastic bag containing new "Tommy Hilfiger" Shirts;

15   62. MacBook Pro Laptop Computer Model A1398, S/N: C02M30SQFR1M, with

16        charger in Louis Vuitton Laptop Bag;

17   63. Apple iPhone 7 Model A1778, FCC ID: BCG-E3091A;

18   64. Black "Armani" watch;

19   65. Black "Bulova" watch;

20   66. Tan and black "Diesel" watch;

21   67. Three (3) "Oakley" Watches as follows - One (1) silver in color; One (1) black and

22        grey in color; and One (1) black and gold in Color;

23   68. Silver colored "Michael Kors" Watch;

24   69. Black and gold colored "Bulova" Watch;

25   70. Black and gold colored "Oakley" Watch;

26   71. Eight (8) pairs Sunglasses;

27   72. Black Case containing Seventeen (17) Sunglasses;

28   73. Itaucard 2.0 MasterCard INO TDACA, ending in 0672;
                                        5
           Case 2:17-cr-00001-JAD-DJA Document 727 Filed 02/24/21 Page 6 of 14



 1     74. Damaged Apple iPhone Model: A1524, IMEI: 355377070921856;

 2     75. Two (2) cards as follows: One (1) Confidence Cash Passport MasterCard ending in

 3           0658; One (1) Costco Gold Star Member Card Member #xxxxxxxx9904 INO KB;

 4     76. Three (3) "G-Shock" watches - One (1) pink in color, Two (2) white in color;

 5     77. Two Purses as follows: One (1) Pink Valentino, One (1) Black Valentino;

 6     78. Apple iPad Model: A1489, FCC ID: BCGA1489, S/N: F9FQQGFTFCMS;

 7     79. Black Alcatel Cell Phone, IMEI: 014771000411801;

 8     80. Apple iPhone Model: A1688, IMEI: 3585680781644906;

 9     81. ZTE Cell Phone Model: Z820, S/N: 32BC56871AA1;

10     82. Samsung Galaxy S7 Edge Cell Phone, IMEI: 357751073361666;

11     83. Watch Case Containing Ten (10) Watches as follows: Seven (7) "Michael Kors";

12           One (1) Boss; One (1) Gold in Color; and One (1) Silver in Color;

13     84. Gold colored "Ellen Tracey" Watch;

14     85. Apple iPad Model: A1489, FCC ID: BCGA1489;

15     86. Three (3) Credit Cards and Four (4) Cards with Magnetic Strips: Wells Fargo Visa

16           Card ending in 9988 INO CDS; Chase Debit Visa ending in 6358 INO CRDS;

17           MasterCard Gift card ending in 5041; Bellagio Card, Top Golf Card, Safeway Club

18           Card, and Hilton Card;

19     87. MSR X6 Card Skimmer / Reader;

20     88. Twelve (12) pairs of shoes;

21     89. Fifty dollar ($50) Chevron gift card;

22     90. One (1) Hullot watch; Two (2) Lust watches;

23     91. Red and black SanDisk Cruzer 8GB thumb drive;

24     92. Wells Fargo Platinum Visa Debit card INO LR, ending in 2028, expiration: 08/19,

25           Safra Platinum Visa card INO LR, ending in 2117, expiration: 03/20; Citibank

26           Master Card Debit card INO LR, ending in 4685, expiration: 02/18; Bank of

27           America Visa Debit card INO LR, ending in 4167, expiration: 05/19; Tissot

28   ///
                                                   6
       Case 2:17-cr-00001-JAD-DJA Document 727 Filed 02/24/21 Page 7 of 14



 1        International Warranty card; Ourocard Empresarial Visa card INO LR, ending in

 2        5949, expiration: 08/16; Total Rewards Platinum card #xxxxxxx3176, INO LR;

 3   93. Seagate Momentum 5400 250GB hard drive, S/N: 6VCKHDTW;

 4   94. Silver iPhone S Model: A1533, FCC ID: BCG-E2642A, IMEI: 013884003601269;

 5   95. Silver iPhone S Model: A1688, FCC ID: BCG-E2946A, IMEI: 353265071239497,

 6        with cracked screen;

 7   96. SanDisk 8GB SDHC card;

 8   97. Western Digital My Cloud external hard drive, S/N: WCC4M0JPX1K1;

 9   98. $660 in U.S. Currency as follows: $20 x 33;

10   99. $88 in U.S. Currency as follows: $1 x 8, $10 x 1, $20 x 1, $50 x 1;

11   100. Vanilla Master Card prepaid debit card in the amount of fifty dollars ($50), ending

12        in 1771;

13   101. Western Digital 500GB laptop hard drive, S/N: WXH1CB1W4213;

14   102. New, unopened iPhone 7 Plus 256GB in box, Model: A1661, S/N:

15        F2LSW4U4HF6;

16   103. MacBook Pro Laptop Model: A1398, S/N: C02M9007FR1M;

17   104. Black Thermal Printer;

18   105. Black Tipper Machine with cords; Power Transformer 110-220;

19   106. Apple MacBook Pro Model A1211, S/N: W87094RKW0G;

20   107. Apple MacBook Pro Model A1278, S/N: C17GRDH5DV13;

21   108. Forty-Seven (47) Counterfeit Credit Cards and Magnetic strip cards with no data

22        on magnetic strips;

23   109. Twenty-One (21) Counterfeit Credit Cards and Magnetic strip cards with no data

24        on magnetic strips;

25   110. Forty-Seven (47) Counterfeit Credit Cards and Magnetic Strip Cards with no data

26        on the Magnetic Strip;

27   111. Twenty-One (21) Counterfeit Credit Cards and Magnetic Strip Cards with no data

28        on the Magnetic Strip;
                                               7
       Case 2:17-cr-00001-JAD-DJA Document 727 Filed 02/24/21 Page 8 of 14



 1   112. Wells Fargo Visa card INO HOR, ending in 3058, expiration 05/20; Citibank

 2        Citigold MasterCard debit card INO HOR, ending in 4443, expiration 04/21;

 3        American Express Business Platinum card INO HOR, ending in 1001, expiration

 4        10/21; NeatnessCleaners Com;

 5   113. WTJ 90A tipping machine;

 6   114. Twenty-six (26) card stocks; two (2) Fargo Polyguard overlaminate rolls; four (4)

 7        cords;

 8   115. Black LG external DVD drive; Silver Apple external DVD drive; Black plastic

 9        spring loader card holder; Silver metal paper weight; Micro SD adapter; Bluetooth

10        USB adapter;

11   116. WT-90 AS tipping machine in box;

12   117. Roll of gold tipping foil; MSR X6 card reader; Box of stock cards;

13   118. Canon Pixma printer, S/N: AEBH54501;

14   119. HP Officejet 100 mobile printer, S/N: MY47ED10T4;

15   120. Black notebook; Silver keyboard; Black notebook with C.C. hologram logos; Green

16        folder with C.C. stickers; Small white canon printer; V30 cash counter;

17   121. Fargo HDP 5000 Thermal Dye Printer (1 of 2);

18   122. Fargo HDP 5000 Thermal Dye Printer (2 of 2);

19   123. Royal Sovereign cash counter;

20   124. Silver Apple MacBook Air 13” laptop, Model: A1466, S/N: C02M81LBF5V8;

21   125. Silver Apple MacBook Pro 15” laptop, Model: A1398, S/N: C02J764BDKQ2;

22   126. Grey Seagate Hard Drive. The words “Wireless Plus” and “1TB” are printed on

23        the case along with Part Number 1JABP1-500, S/N: NA3312RZ;

24   127. Apple iPhone 6, white face with yellow metal colored back. The rear case appears

25        to have been replaced with a gold colored metal with white stones inset into the

26        actual case of the phone. The words “24KT GOLD LIMITED EDITION”,

27        “GOLD & CO LONDON”, “UK GOLD CO. LTD.”, “IPHONE 6”, and “2015

28        EDITION” are located on the rear case of the phone;
                                            8
       Case 2:17-cr-00001-JAD-DJA Document 727 Filed 02/24/21 Page 9 of 14



 1   128. Apple iPhone 6, White face with champagne or gold colored back, Model: A1586,

 2        IMEI: 358363064935067, FCC ID: BCG-E2816A, and IC: 579C-E2816A];

 3   129. USB jump drive, Black stick with Metal (Silver) cover that displays the words

 4        “MOM365”;

 5   130. Black Kingston USB jump drive with Black slide cover. The faded words of “100

 6        G2” can be made out on the plastic;

 7   131. Black and red SanDisk USB jump drive “Cruzer Glide 16GB”. The numberings of

 8        SDCZ60-016G and BL140624700N are written on the USB stick;

 9   132. Dark metal colored HP USB jump drive with markings of 32GB and V250W

10        written on the USB stick;

11   133. Black and red SanDisk USB jump drive “Cruzer Blade 8GB”. The numberings of

12        SDCZ50-008G and what appears to read BL1008OGQB are written on the USB

13        stick;

14   134. USB jump drive, Black stick with Metal (Silver) colored cover. The words

15        “Multilaser 8GB” are written on the black USB stick with white lettering;

16   135. Silver Apple iMac Desktop Computer Model: A1419, S/N: C02NCCVUF8J4,

17        with cracked screen;

18   136. Apple iPad Air Model: 1475, White face with silver colored back, S/N:

19        DLXMP5EMF4YJ and AT&T Sim Card S/N: 8901404277166560288;

20   137. Champagne or gold Apple MacBook 12” laptop Model: 1534, S/N:

21        C02PX4YHGF85, in white cracked case with feathers;

22   138. Apple iPhone 6S Model A1688, Black face with silver colored back, no serial

23        number or IMEI displayed on the back, FCC ID BCG-E2946A and IC 579C-

24        E2946A;

25   139. Grey and black Dell Latitude D630 Laptop, Service Tag number 1QTCJH1,

26        Express Service Code 3798196885;

27   140. Silver Windows Surface Tablet with purple keyboard, markings on the back side

28        display “Surface”, serial number “076138344253”, and “256GB”;
                                              9
      Case 2:17-cr-00001-JAD-DJA Document 727 Filed 02/24/21 Page 10 of 14



 1   141. Black and metal colored SanDisk mini USB jump drive, no cover, blade displays

 2        “SDCZ33”, “16GB”, and “BL120623300D;

 3   142. Black and metal colored SanDisk mini USB jump drive with a black cover that

 4        covers the USB blade, blade displays “SDCZ33”, “16GB”, and “BL120623300D”;

 5   143. Silver colored USB jump drive with black rubber like ring, and a black O-ring seal.

 6        The USB Cover unscrews from the USB stick and is the same metal (Silver) color.

 7        The words “Corsair, Flash, Survivor” are written on the cover and the USB stick.

 8        USB Blade has the writings of “128G” and “161891497” with the other side of the

 9        blade displaying “119563” and “CHINA 161891497”;

10   144. Green with white slide cover USB jump drive. Words “CardPresso” and “More

11        than an application” written on the slide cover. Metal key ring with a tag on ring

12        that has information for “Card Imaging” with phone number 800-347-9089 and an

13        email address to helper@cardimaging.com;

14   145. Black USB jump drive with metal cover/loop, and key ring;

15   146. Black and grey HP Laptop Model: 15-ba013cl, S/N: CND634157Y;

16   147. Seven (7) Credit Cards: Citi MasterCard Diamond Preferred INO HO, ending in

17        2290; Wells Fargo Platinum Debit Visa card INO HOVR, ending in 3561;

18        American Express Premier Rewards INO, EDSVR ending in 1009; HSBC

19        International MasterCard INO HR, ending in 3546; OneVanilla Prepaid Visa Card

20        ending in 9143; Vanilla Visa Gift Card ending in 9110; and greendot Visa My

21        Rewards Cash Back Card ending 7809;

22   148. Damaged Apple iPhone Model: A1549 IMEI: 358373064835738, AT&T sim card

23        ICCID: 8901 4104 2788 4253 8128 with "702-606-2806 and $60 written on it";

24   149. Seventeen (17) Counterfeit Credit Cards: One (1) INO NP; Seven (7) INO VR;

25        Three (3) INO PB; and Six (6) with no names on them;

26   150. Blank Card Stock in Fed Ex Box and Blank Card Stock in small white box;

27   151. Skimming Device;

28   152. Two (2) disks containing software for credit card magnetic strip readers;
                                              10
      Case 2:17-cr-00001-JAD-DJA Document 727 Filed 02/24/21 Page 11 of 14



 1   153. Two (2) BEATS by Dre Wireless Headphones (New in Original Packaging);

 2   154. Three (3) MSR Encoders;

 3   155. Six (6) GoPro Hero 4 Cameras: Three (3) white in color; Three (3) black in color;

 4   156. Fargo Thermal Printer HDP5000 with power cord, hopper, and rolls; Wonder

 5        Embosser; Rolls of Tipping Tape; Fargo Cleaning Kit; Markers and Tape; and

 6        Power Cords;

 7   157. Fiberboard Box containing Three (3) LCD Universal Chargers/Power Converters;

 8        Two (2) Download Cords For Skimmers;

 9   158. Eight (8) New Apple iPhone 6s in boxes; S/N: F71QR2FLGRYF; S/N:

10        F18QKLY3GRYD; S/N: F18QKMSVGRYD; S/N: DNQQN8NKGRYD; S/N:

11        FK1QD1YSGRYD; S/N:C6KRD5B7GRYF; S/N: F4GQT115GRYF; S/N:

12        F75QLMQHGRYF;

13   159. Six (6) Purses: Two (2) Valentino Purses with storage bag; One (1) Valentino Purse

14        in box with receipts; Three (3) Celine Purses with storage bags;

15   160. Tipping Machine;

16   161. ATM Skimmer MLM260-2R0382-4090019 (LVMPD Event Number 160325-

17        1854);

18   162. ATM Skimmer (LVMPD Event Number 160329-2302);

19   163. Fraudulent Santander Infinite Credit Card INO RDO;

20   164. Pink iPhone 6s, 64 GB, Model: A1688, S/N: F71QR7VZGRYF, FCC ID: BCG-

21        E2946A, in box;

22   165. Orange Nike shopping bag containing twenty-four (24) items of clothing;

23   166. Brown Nike shopping bag containing two (2) pairs of shoes and nineteen (19) items

24        of clothing;

25   167. Orange Nike shopping bag containing three (3) pairs of shoes and six (6) items of

26        clothing;

27   168. Orange Nike shopping bag containing thirty-two (32) items of clothing;

28   169. Orange Nike shopping bag containing thirty-six (36) items of clothing;
                                           11
      Case 2:17-cr-00001-JAD-DJA Document 727 Filed 02/24/21 Page 12 of 14



 1   170. Orange Nike shopping bag containing thirty (30) items of clothing;

 2   171. Brown Nike shopping bag containing two (2) pairs of shoes and four (4) items of

 3        clothing;

 4   172. Orange Nike shopping bag containing twenty-nine (29) items of clothing;

 5   173. Orange Nike shopping bag containing thirty-five (35) items of clothing;

 6   174. Nike gift card, #6060102161291238334; Nike gift card #6060105461291238195;

 7        Nike gift card #6060107921291238287;

 8   175. Nike bag containing two (2) pairs of shoes and one (1) silver packet labeled

 9        "Salonpas";

10   176. Nike bag containing two (2) pairs of shoes;

11   177. Nike bag containing nineteen (19) items of clothing;

12   178. Nike bag containing twenty-seven (27) items of clothing;

13   179. Nike bag containing twenty-two (22) items of clothing;

14   180. One (1) receipt and one (1) gift receipt from the Nike Store;

15   181. Apple iPhone 6 - FCCID: BCG-E2946A, IC:579C-E2946A;

16   182. 14 $100 Bills of US Currency;

17   183. Ulster Bank Visa Credit Card INO ADS, ending in 2767;

18   184. Black Toshiba laptop computer, S/N: YB235634Q;

19   185. Gray iPhone Model: A1549, FCC ID: BCG-E2816A, IMEI: 359239061355187;

20   186. Permanent Resident Card INO MA; One (1) Social Security card, SSN: xxx-xx-

21        2653, INO MA;

22   187. Clear plastic case containing five (5) micro SD cards and four (4) SIM cards;

23   188. Sixteen (16) Credit/Debit cards total; ITAUCARD Itau Gold Visa Credit/Debit

24        Card INO MA, ending in 4733, expiration 07/13; Wells Fargo Platinum Debit

25        Visa Credit/Debit card INO MA, ending in 9163, expiration 12/14; ITAUCARD

26        Itau International Master Credit/Debit Card INO MA, ending in 4956, expiration

27        12/12; My Vanilla Debit Visa Card, ending in 1865, expiration 10/20; US Bank

28        Visa Credit/Debit card INO MA, ending in 7935, expiration 05/14; Bank of
                                          12
          Case 2:17-cr-00001-JAD-DJA Document 727 Filed 02/24/21 Page 13 of 14



 1            America Temporary Visa Credit/Debit card INO Preferred Customer, ending in

 2            9466, expires 07/18; netSpend Credit/Debit Master Card INO MA, ending in

 3            1712, expires 01/18; Bank of America Credit/Debit Visa card INO MA, ending in

 4            9466, expires 10/18; Caixa Cartao do Cidadao card INO MA, ending in 4901,

 5            expiration 21/12/2009; Maestro Master Card INO MA, ending in 5813, expiration

 6            10/12, with blacked out card name; Bradesco Credito e Debito Visa Credit/Debit

 7            card INO MA, ending in 4097, expiration 03/14; Caixa Poupanca Da Caixa a

 8            primiera do Brasil Master Credit/Debit Card INO MA, ending in 5088, expiration

 9            03/14; Ideia Master Card Maestro Credit/Debit Card INO GI, ending in 6754,

10            expiration 12/12; Bradesco Alimentaco Visa Credit/Debit card INO MA AGT

11            Logistica, ending in 6012, expiration 12/13; Bradesco Credito e Debito Visa

12            Credit/Debit card INO MA ending in 4097, expiration 03/14; Itau Master

13            Maestro Credit/Debit card INO MA, ending in 7045, expiration 09/14;

14      189. $10,007.00 in U.S. Currency, $100 x 100, $2 x 2, $1 x 3;

15      190. White and silver Apple iPhone Model: A1688, FCC ID: BCG-E2946A, IC: 579C-

16            E2946A, with cracked screen, in yellow envelope labeled "Franklin #38";

17      191. Light pink Apple iPhone Model: A1688, FCC ID: BCG-E2946A, IC: 579C-

18            E2946A, in yellow envelope labeled "Vitor #39";

19      192. Gold and white Apple iPhone Model: A1457, FCC ID: BCG-E2643B, IMEI:

20            359261060889602, with cracked screen, in yellow envelope labeled "Barboza #40";

21      193. Grey PNY 128 GB USB drive;

22      194. Dell laptop computer, S/N: CX3DM22;

23      195. $331 in U.S. Currency as follows: $100 x 3; $20 x 1; $10 x 1; $1 x 1; and

24      196. $100 in U.S. Currency as follows: (1) x $100

25   (all of which constitutes property); and

26          that the United States recover from Felipe Augusto Vicale Martins, a/k/a “Felipe

27   Martins,” the in personam criminal forfeiture money judgment of $5,000,000, not to be held

28   jointly and severally liable with any codefendants, the collected money judgment amount
                                                   13
          Case 2:17-cr-00001-JAD-DJA Document 727 Filed 02/24/21 Page 14 of 14



 1   between the codefendants is not to exceed $5,000,000, and that the property will not be

 2   applied toward the payment of the money judgment; and

 3          the forfeiture of the money judgment and the property is imposed pursuant to Fed.

 4   R. Crim. P. 32.2(b)(4)(A) and (b)(4)(B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. §

 5   1029(c)(1)(C) and 1029(c)(2); 18 U.S.C. § 982(a)(2)(B); 18 U.S.C. § 981(a)(1)(C) with 28

 6   U.S.C.§ 2461(c); 21 U.S.C. § 853(p); and 21 U.S.C. § 853(n)(7); that the money judgment

 7   shall be collected; and that the property and the collected amount shall be disposed of

 8   according to law.

 9          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all

10   forfeited funds, including but not limited to, currency, currency equivalents, certificates of

11   deposit, as well as any income derived as a result of the government’s management of any

12   property forfeited herein, and the proceeds from the sale of any forfeited property shall be

13   disposed of according to law.

14          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

15   copies of this Order to all counsel of record.

16          DATED _____________________,
                  February 22, 2021.     2021.

17

18

19                                               JENNIFER A. DORSEY
                                                 UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28
                                                      14
